Citation Nr: 1719159	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  12-30 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for diabetes mellitus, to include as due to exposure to an herbicidal agent, and, if so, whether service connection is warranted. 


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the United States Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2016, the Board issued a decision remanding the matter to allow the Veteran the opportunity to testify at a video-conference hearing.  In October 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via video-conference.  A transcript of the hearing has been associated with the claims file.  Accordingly, the Board's prior remand directive has been satisfied.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

The issue of entitlement to service connection for diabetes mellitus, to include as due to exposure to an herbicidal agent, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  By a December 2001 rating decision, the Veteran's claim of entitlement to service connection for diabetes mellitus was denied on the basis that there was no current diagnosis of diabetes mellitus and no evidence of a link between the Veteran's military service and the claimed condition.

2.  Evidence received since the December 2001 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for diabetes mellitus, to include as due to exposure to an herbicidal agent.



CONCLUSIONS OF LAW

1.  The December 2001 rating decision denying the Veteran's claim of entitlement to service connection for diabetes mellitus is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for diabetes mellitus, to include as due to exposure to an herbicidal agent, has been submitted; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's application to reopen his previously denied claim of entitlement to service connection for diabetes mellitus, this application, and only this application, has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) solely with regard to the Veteran's application to reopen his claim is now moot. Nonetheless, the Board finds that the Veteran received proper VCAA notice regarding his new and material claim in a letter dated August 2010. 

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for diabetes mellitus.  After reviewing the evidence of record, the Board finds that new and material evidence has been submitted.

The Veteran's claim of entitlement to service connection for diabetes mellitus was previously denied in a December 2001 rating decision.  The RO notified the Veteran that his claim had been denied in January 2002.  No notice of disagreement was filed, and no new and material evidence was received within one year following the notification of that decision.  Accordingly, the December 2001 rating decision became final.
In order to reopen a claim which has been denied by a final decision, the Veteran must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014).  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, a veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a veteran submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The basis for the December 2001 rating decision was the conclusion that the Veteran did not have a current diagnosis of diabetes mellitus, and failed to submit evidence that his claimed condition was linked to military service.  However, newly submitted evidence shows that Veteran had a diagnosis of diabetes mellitus as of February 2002.  Moreover, the Veteran has provided testimony concerning his alleged in-service exposure to herbicidal agents.  This evidence is new, as it was not previously considered in the prior final rating decision, and is material as is relates to the unestablished fact of a current diagnosis of diabetes mellitus and a potential relationship to an in-service event or occurrence.  The Board concludes that the newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Shade, 24 Vet. App. at 117-18.  Accordingly, this claim is reopened.

However, the Board cannot, at this point, adjudicate the reopened claim, as further development is necessary.  This is detailed in the REMAND below.
ORDER

As new and material evidence has been submitted regarding the claim of entitlement to service connection for diabetes mellitus, to include as due to exposure to an herbicidal agent, the Veteran's claim is reopened.  To this extent only, the appeal is granted.


REMAND

Although the Board regrets additional delay in the adjudication of this claim, a remand is necessary for further development to ensure that there is a complete record upon which to decide the Veteran's claim.

As the record currently stands, the newly submitted medical evidence consists of four pages of VA treatment records indicating the Veteran was educated on diabetic foot care and including "diabetes" in a list of current health problems.  At the Board hearing, the Veteran testified that he began utilizing VA medical care in 1982, yet a complete copy of his VA medical records have not been obtained.  In light of these facts, a remand is necessary to obtain outstanding VA treatment records.  38 C.F.R. §  3.159(c)(2) (2016). 

Lastly, the Board acknowledges that the Veteran testified that he has been awarded Social Security disability benefits related to his legs.  However, the VA's duty to assist is limited to obtaining relevant Social Security disability records.  Relevant records are "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2009).  There is no reasonable possibility that the Veteran's Social Security disability records would help substantiate his claim because he has not alleged that these records contain any evidence regarding his diabetes mellitus.  Therefore, the Board holds that the Veteran's Social Security disability records need not be requested to support the current appeal, as they are unlikely to contain any relevant information.  Golz, 590 F.3d at 1321-23.
Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Gulf Coast Veterans Health Care System from 1982 to present.  Since some of these may be paper records, searches should be made of archived or retired records, with the results documented for the claims file.  The Veteran should be notified if the records could not be obtained.

2.  After the requested development is completed, adjudicate the claim on the merits.  If the claim remains denied, then furnish the Veteran and his representative a supplemental statement of the case and afford a reasonable opportunity to respond before the record is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


